Citation Nr: 1753249	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  05-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision loss.  

2.  Entitlement to a schedular disability rating in excess of 20 percent for a right leg disability other than degenerative joint disease of the right knee. 

3.  Entitlement to a higher extraschedular rating for a right leg disability other than degenerative joint disease of the right knee.

 4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

These matters first came before the Board of Veterans' Appeals (Board) on appeal of March 2004, November 2014, and July 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal has been remanded for additional development several times, most recently in December 2015.  The complex procedural history of this matter was previously detailed in the Introduction section of a June 2012 remand. 

In December 2015, the Board remanded the appeal to the RO for additional action, including issuance of a statement of the case (SOC) pursuant to 38 C.F.R. § 19.9(c) for the issue of entitlement to a schedular disability rating in excess of 20 percent for a right leg disability other than degenerative joint disease of the right knee.  Upon remand, the RO issued an SOC in June 2017 as to that issue.  The Veteran perfected his appeal in July 2017 by filing a VA form 9.  Thus, that issue remains a component of this appeal.  

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for vision loss due to surgery/treatment furnished by VA was raised by the Veteran, as expressed most recently in a July 2017 notice of disagreement (NOD).  That issue is separate from the instant claim of service connection for vision loss because a claim under § 1151 constitutes a separate and distinct claim for VA benefits.  See Anderson v. Principi, 18 Vet. App. 371, 376-77 (2004).  The § 1151 issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  Should the Veteran wish to file such a claim, he should submit the proper standardized claim form in that regard.

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a further review of this matter, but has found that additional development and consideration is warranted.  

Vision Loss

The claim of service connection for vision loss must be remanded for issuance of an SOC.  The claim was denied in a July 2017 rating decision.  The Veteran filed a VA Form 21-0958, NOD, later in July 2017.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Right Leg & TDIU

As to the increased rating claim for the right leg, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Additionally, a VA examination is needed to address the functional limitations during flare-ups.  According to the last VA examination, which was conducted in March 2017, the Veteran did not report flare-ups.  More specifically, where asked if the Veteran reported flare-ups, the examiner marked "No."  However, the VA examiner commented later in the report that:

As the [V]eteran is not having a flare up today, it would only be speculative to report additional ROM loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.

This statement appears inconsistent with the VA examiner's early indication that the Veteran did not report flare-ups.  Based on this latter statement, it is not clear from the earlier "No," whether the VA examiner intended to mean that the Veteran was not reporting a flare-up at the time of the VA examination rather than meaning that the Veteran never had flare-ups.     

Accordingly, upon remand, if the examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares.  Id.  

Moreover, the Veteran recently wrote in an October 2017 statement that he had been taken for treatment by ambulance to a private facility, Palatka Hospital, for his leg condition.  He included some documents from that August 2017 visit.  Based on the Board's experience, the records submitted are incomplete as they do not contain any consultation reports, evaluations, diagnostic test results, or other medical records usually associated with an emergency room visit.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

His ongoing VA medical records should also be obtained.  

The claim for a TDIU is intertwined with the remanded issues.  As such, the TDIU issue will also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of service connection for vision loss.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded increased rating claims, including from Palatka Hospital.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain VA treatment records dated since April 2017.

4.  Thereafter, schedule the Veteran for a VA examination to assess the severity of the service-connected right leg disability other than degenerative joint disease of the right knee.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected right leg disability other than degenerative joint disease of the right knee and those symptoms associated with a separately service-connected right knee disability.

The examination should comply with Correia and Sharp as detailed in the remand section.  If this cannot be done, it should be explained why this is so.

5.  After completing all actions set forth in paragraphs 2-4, plus any further action needed as a consequence of the development completed in paragraphs 2-4 above, readjudicate the remanded claims for an increased rating disability rating in excess of 20 percent (schedular and extraschedular) for a right leg disability other than degenerative joint disease of the right knee and a TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

